Name: Council Regulation (EEC) No 3492/90 of 27 November 1990 laying down the factors to be taken into consideration in the annual accounts for the financing of intervention measures in the form of public storage by the European Agricultural Guidance and Guarantee Fund, Guarantee Section
 Type: Regulation
 Subject Matter: agricultural activity; NA;  distributive trades;  management;  national accounts;  trade policy
 Date Published: nan

 Avis juridique important|31990R3492Council Regulation (EEC) No 3492/90 of 27 November 1990 laying down the factors to be taken into consideration in the annual accounts for the financing of intervention measures in the form of public storage by the European Agricultural Guidance and Guarantee Fund, Guarantee Section Official Journal L 337 , 04/12/1990 P. 0003 - 0006 Finnish special edition: Chapter 3 Volume 35 P. 0173 Swedish special edition: Chapter 3 Volume 35 P. 0173 COUNCIL REGULATION (EEC) No 3492/90 of 27 November 1990 laying down the factors to be taken into consideration in the annual accounts for the financing of intervention measures in the form of public storage by the European Agricultural Guidance and Guarantee Fund, Guarantee Section THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 2048/88 (2), and in particular Article 3 (2) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1883/78 (3), as last amended by Regulation (EEC) No 787/89 (4), lays down the general rules for the financing by the European Agricultural Guidance and Guarantee Fund, (EAGGF) Guarantee Section, of intervention measures; Whereas Council Regulation (EEC) No 3247/81 of 9 November 1981 on the financing by the European Agricultural Guidance and Guarantee Fund, Guarantee Section, of certain intervention measures, particularly those involving the buying-in, storage and sale of agricultural products by intervention agencies (5), as last amended by Regulation (EEC) No 3767/89 (6), lays down the rules and conditions governing the annual accounts, which enable the expenditure to be financed by the EAGGF, Guarantee Section, for the intervention measures concerning public storage to be established; however, in the light of experience it is necessary to simplify the existing procedure and to provide that the rules of implementation should be fixed in accordance with a simplified procedure; whereas Council Regulation (EEC) No 3247/81 should be repealed; Whereas, under the agricultural Regulations, intervention agencies buy in products offered for intervention; whereas more detailed rules are needed with regard to the responsibility for the preservation of stored products; whereas the inventories of products stored should be drawn up at regular intervals in order to compare them with stock and financial accounts; whereas financing rules should be laid down to cover quantity losses, deterioration of products, transport of products offered for intervention and recovery of sums from sellers, purchasers and storers; Whereas Article 37 (2) of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (7), as last amended by Regulation (EEC) No 1325/90 (8), provides that the costs of disposal of products of distillation as provided for in Articles 35 and 36 of that Regulation are to be borne by the EAGGF Guarantee Section; whereas more detailed rules with regard to this measure of disposal are needed; Whereas the adoption of detailed implementing rules and the procedure to be followed in that case should be provided for, HAS ADOPTED THIS REGULATION: Article 1 1. The annual accounts shall be drawn up for each product which is subject to public storage intervention measures. The accounts shall show separately the following classes of items: (a) expenditure on the physical operations involved in the buying-in of products by intervention agencies; (b) interest charges in respect of funds immobilized by the Member States in intervention purchases; (c) differences between the value of quantities carried over from the previous year and the value of quantities entered, taking account of the depreciation referred to at (d) on the one hand and the value of the quantities removed and the value of quantities carried over to the following year on the other hand, and any other expenditure or revenue; (d) the amounts resulting from the depreciation provided for in Article 8 of Regulation (EEC) No 1883/78. The expenditure referred to at (a) and the other expenditure and receipts referred to at (c) are listed in the Annex. The costs resulting from transport inside or outside the territory of the Member State shall be approved in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 (9), as last amended by Regulation (EEC) No 1340/90 (10), or, as the case may be, in the corresponding Article of the other Regulations establishing common organizations of agricultural markets and entered in the accounts in accordance with (a). 2. Unless specific provision is made according to the procedure laid down in Article 8, the time when the various items of expenditure and revenue are entered in the accounts shall be determined by the time of the physical operation entailed by the intervention measure. 3. Where an account shows a credit balance, this shall be deducted from the expenditure for the current financial year. Article 2 1. Member States shall take all measures necessary to ensure the proper preservation of products which have been the subject of Community intervention. 2. Member States shall notify the Commission, at its request, of additional administrative provisions adopted for the application and administration of intervention measures. Article 3 Intervention agencies shall, during each financial year, establish an inventory for each product which has been the subject of Community intervention. They shall compare the results of this inventory with the accounting data: any discrepancies in quantity or quality ascertained during inspections shall be entered in the accounts in accordance with Article 5. Article 4 1. A tolerance limit may be fixed for losses attributable to the preservation of the products stored. Quantity losses due to preservation shall be equal to the difference between the theoretical stock shown in the accounts inventory and the physical stock remaining on the last day of the year, as established on the basis of the inventory provided for in Article 3, or to the stock shown as remaining on the books where the physical stock in a store has been exhausted during the course of the year. 2. A tolerance limit may be fixed for losses occurring during processing of the products taken into intervention. 3. Losses arising from theft or other identifiable losses shall not be included in the calculation of tolerance limits provided for in paragraphs 1 and 2. 4. The limits referred to in paragraphs 1 and 2 shall be fixed in accordance with the procedure laid down in Article 8 after consideration, where necessary, by the management committee concerned. Article 5 1. All missing quantities and quantities which have deteriorated because of the physical conditions of storage, transport, processing or by reason of overlong preservation shall be recorded in the accounts as having left the intervention stock on the date when the loss or deterioration was established. 2. The value of the quantities referred to in paragraph 1 shall be determined in accordance with the procedure laid down in Article 8. 3. Unless otherwise provided for by Community rules, any revenue from the sale of deteriorated products and any other receipts in this connection shall not be entered in the accounts. 4. Unless specific Community rules provide otherwise, a product shall be deemed to have deteriorated if it no longer meets the quality requirements applicable when it was bought in. 5. The Member State shall inform the Commission of quantity losses or deterioration of the product caused by natural disaster. The Commission shall then adopt appropriate decisions according to the procedure laid down in Article 8. Article 6 Amounts collected or recovered from sellers, purchasers or storers corresponding to: - the actual costs arising from non-compliance with rules governing the sale of purchase of products, - securities forfeited under Regulation (EEC) No 352/78 (11), - amounts imposed on operators due to failure to comply with their obligations as provided for by Community rules. shall be credited to the EAGGF in accordance with Article 1 (1) (c). Article 7 The financing of the disposal costs for alcohol provided for in Article 37 (2) of Regulation (EEC) No 822/87, shall be subject to the rules set out in Articles 2 to 6 of this Regulation. Article 8 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70. Article 9 Regulation (EEC) No 3247/81 is hereby repealed. Article 10 This Regulation shall enter into force on 1 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1990. For the Council The President V. SACCOMANDI (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 185, 15. 7. 1988, p. 1. (3) OJ No L 216, 5. 8. 1978, p. 1. (4) OJ No L 85, 30. 3. 1989, p. 1. (5) OJ No L 327, 14. 11. 1981, p. 1. (6) OJ No L 365, 15. 12. 1989, p. 11. (7) OJ No L 84, 27. 3. 1987, p. 1. (8) OJ No L 132, 23. 5. 1990, p. 19. (9) OJ No L 281, 1. 11. 1975, p. 1. (10) OJ No L 134, 28. 5. 1990, p. 1. (11) OJ No L 50, 22. 2. 1978, p. 1. ANNEX Items of expenditure and revenue which may be included in the accounts refferred to in Article 1 (1) A. Items of expenditure relating to physical storage operations referred to at (a) 1. Costs to be covered by standard amounts: (a) entry into storage; (b) removal from storage; (c) storage, including inventory costs; (d) processing or boning; (e) market preparation; (f) labelling; (g) analyses; (h) denaturing, colouring, handling or labour; (i) removal from and replacement in storage; (j) transport after buying in; (k) transport between the factory and the storehouse; (l) costs related to the free distribution of public intervention products. 2. Costs not covered by standard amounts and which are not necessary related to the time of the physical operation: - transport costs incurred before intervention and paid or received at the time of buying in, - costs resulting from transport inside or outside the territory of the Member State or from exportation, - costs covered by a tendering procedure, - other costs deriving from operations provided for in Community rules. B. Other items of expenditure or revenue referred to at (c) - value of quantity losses or deterioration referred to in Article 5 (1), (2) and (5), - amounts collected or recovered from sellers, purchasers and storers other than those referred to in Article 5 (3).